Case 1:20-cv-23297-KMW Document 14 Entered on FLSD Docket 02/03/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 20-23297-CIV-WILLIAMS
                                 CASE NO. 19-20122-CR-WILLIAMS

  ROLAND RODRIGUEZ,

          Plaintiff,

  vs.

  UNITED STATES OF AMERICA,

          Defendant.
                                    /

                                        ORDER DISMISSING CASE

          THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 13) (“Report”).

          Pursuant to 28 U.S.C. § 2255, Plaintiff filed a pro se Motion to Vacate attacking

  the constitutionality of his conviction and sentence for Hobbs Act robbery and related

  offenses in Case No. 19-20122-CR-Williams. (DE 1). In the Report, Magistrate Reid

  recommends Plaintiff’s Motion to Vacate be dismissed without prejudice for failure to

  comply with Court orders. 1 Plaintiff did not file objections to the Report, and the time to

  do so has passed.

          Upon an independent review of the Report, the record, and applicable case law, it

  is ORDERED AND ADJUDGED that the conclusions in the Report (DE 13) are

  AFFIRMED AND ADOPTED.




  1 On August 10, 2020 the Court ordered Plaintiff to file an affidavit and evidence of his claim. (DE 6). On

  October 16, 2020, the Court again ordered Plaintiff to file an affidavit setting forth his testimony and
  evidence of his claim no later than November 13, 2020. (DE 11). Since the Plaintiff filed his initial Motion to
  Vacate on August 6, 2020, he has not filed any additional materials or complied with the Court’s orders.
Case 1:20-cv-23297-KMW Document 14 Entered on FLSD Docket 02/03/2021 Page 2 of 2




          For the reasons set forth in the Report, this case is DISMISSED without prejudice.

  All pending motions are DENIED AS MOOT, and the Clerk is directed to CLOSE this

  case.

          DONE AND ORDERED in chambers in Miami, Florida, this 2nd day of February,

  2021.




  CC:     Roland Rodriguez, Pro Se
          Reg. No. 18034-104
          F.C.I. - Butner Medium II
          Inmate Mail/Parcels
          Post Office Box 1500
          Butner, NC 27509

          Peter Link, AUSA
          US Coast Guard
          Seventh District
          909 SE First Ave Suite 918
          Miami, FL 33131
          Email: peter.link@usdoj.gov




                                              2
